Name: Commission Regulation (EC) No 3375/93 of 9 December 1993 amending the code numbers of certain products listed in Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  tariff policy
 Date Published: nan

 Avis juridique important|31993R3375Commission Regulation (EC) No 3375/93 of 9 December 1993 amending the code numbers of certain products listed in Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 303 , 10/12/1993 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 53 P. 0245 Swedish special edition: Chapter 3 Volume 53 P. 0245 COMMISSION REGULATION (EC) No 3375/93 of 9 December 1993 amending the code numbers of certain products listed in Council Regulation (EEC) No 2358/71 on the common organization of the market in seedsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof,Whereas the Annex to Council Regulation (EEC) No 2358/71 (3), as last amended by Regulation (EEC) No 3695/92 (4), lists in particular a large number of species of gramineae and leguminosae the CN codes of which were amended by Commission Regulation (EEC) No 2551/93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (5); whereas Regulation (EEC) No 2358/71 should be adapted accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 2358/71 is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on 1 January 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 December 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 34, 9. 2. 1979, p. 2.(2) OJ No L 312, 27. 10. 1989, p. 5.(3) OJ No L 246, 5. 11. 1971, p. 1.(4) OJ No L 374, 22. 12. 1992, p. 40.(5) OJ No L 241, 27. 9. 1993, p. 1.ANNEX >TABLE>